FEDERAL INSURANCE COMPANY Endorsement No: 9 Bond Number: 82071556 NAME OF ASSURED: RBC FUNDS TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: RBC SMID Cap Growth Fund RBC Enterprise Fund RBC Small Cap Core Fund RBC Microcap Value Fund Tax-Free Money Market Fund Prime Money Market Fund U.S. Government Money Market Fund Access Capital Community Investment Fund RBC Mid Cap Value Fund RBC U.S. Long Corporate Fund RBC U.S. Investment Grade Corporate Fund RBC U.S. High Yield Corporate Fund RBC U.S. PRisM 1 Fund RBC U.S. PRisM 2 Fund RBC U.S. PRisM 3 Fund RBC U.S. Inflation-Linked Fund RBC U.S. Securitized Asset Fund RBC BlueBay Emerging Market Select Bond Fund RBC BlueBay Emerging Market Corporate Bond Fund RBC BlueBay Global High Yield Bond Fund RBC BlueBay Global Convertible Bond Fund RBC BlueBay Funds This Endorsement applies to loss discovered after 12:01 a.m. on June 30, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 5, 2012 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
